DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 11/8/19 and preliminary amendment filed 11/8/19 as well. 

1.	Claims 5-8, 16-28, 32-35 and 42-54 are canceled.
	Claims 1-4, 9-15 and 29-31 and 36-41 are pending.
	Claims 1-4, 9-15 and 29-31 and 36-41 are rejected.

Drawings
2.	The drawings filed on 11/8/19 are acceptable.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/29/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Examiner’s Comment
5.	The title appears to contain a typo. The title states, “METHOD AND APPARATUS FOR GENERATING AND SUBSCRIBING NOTIFICATION”. 
The following title is suggested: “METHOD AND APPARATUS FOR GENERATING AND SUBSCRIBING TO NOTIFICATIONS”.
6. 	Claim 15 does not invoke means plus functionality (112 rejection) by stating a creating unit, configured to create as well as other units, configured to, i.e. receive, determine and generated, since fig. 11 and 13 shows the structure of these units as being part of an apparatus (which structure is known to be a device or machine). Also see, para. 157 and 192.
In summary, noting “unit” is generic placeholder (nonce term, nonstructural term having no specific structural meaning); However since the apparatus terminology and the figures show structure, no 112 rejection is applied.

Specification
7.	The disclosure is objected to because of the following informalities: The disclosure has numerous occurrences, (in para. 1, 2, 4, 73, 74, 177) of the phrase “subscribing a notification”, which the Examiner finds is grammatically deficient.  Thus, the Examiner suggest modifying this language to state, “subscribing to a notification”. 
8.	The disclosure if further objected to because of the following informalities:  The disclosure has numerous occurrences, (in para. 33, 46 and 192) of the phrase “subscripting” a notification, which the Examiner finds is grammatically deficient.  Thus,  “subscribing to” a notification.
Appropriate correction is required.

Claim Objections
9.	Claim 15 is objected to because of the following informalities: Claim 15 appears to have typos by stating, “An” creating unit, configured to “creat”. The Examiner understands the language should state, “A” creating unit, configured to “create”.  Appropriate correction (of content within the quotation marks) is required.
10.	Claim 29 is objected to because of the following informalities:  Claim 29 states, A method for “subscripting” a notification.  The Examiner understands the Applicant to mean “A method for “ subscribing to a notification”. Appropriate correction is required.  Claims 30-31 and 36-41 depend on claim 29 and therefore objected to for the same reason.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-4, 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
13.	Regarding claim 1, the phrase "receiving a subscription request; creating a first subscription request according to the subscription request" renders the claim indefinite because it is unclear what the Applicant is attempting to convey by stating creating a first subscription “request” according to the subscription request.  As best understood by the Examiner, the Applicant meant to convey the phrase “creating a first subscription 

Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-4, 9, 13-15, 29-31, 36 and 40-41 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wang, et al., (Wang), US PGPub. No.: 20200288291.

 	As per claim 1, Wang teaches a method for generating a notification, (see notifications) (para. 19, 21; Fig. 4) comprising: receiving a subscription request, (para. 19; Fig. 4/134); 
creating a first subscription request according to the subscription request, (para. 19, 21; Fig. 4/135); the first subscription request including a plurality of first event notification criteria and a second event notification criterion, (Each subscription may include notification criteria that specify which, when, and how notifications are sent; and set event notification criteria) (para. 13; Fig. 4/135); 
receiving multiple first events generated in accordance with the plurality of first event notification criteria, (When a subscriber makes subscription to a group of resources, the same event notification criteria are used for all resources (thus all (plurality of) resources receive plurality of first event notification criteria) in the group; in turn, the hosting CSE may generate notification whenever changes (first events) to an individual (not all) resource take place; See events/notifications generated via criteria; cross-resource notifications to the subscriber or its designated notification targets (representing receiving multiple first events (notifications)) (para. 15, 21; Fig. 4/138, and Fig. 4/139); 
determining whether the multiple first events satisfy the second event notification criterion, (when an event occurs and meets eventNotificationCriteria, (of which, when, or how which comprises multiple (hence includes second) event notification criterion) hosting CSE 131 at step 138 and 139 automatically sends two notifications, respectively to subscriber 132 and notification target 133 indicated by a respective notificationURl. Notification target 133 may be the subscriber itself if the notificationURl in step 134 contains its URI (defining second event notification criterion). In addition, the subscription request of step 134 may contain multiple notificationURls, which means subscriber 132 is requesting future notifications to be sent to multiple (thus satisfying the second event notification criterion as well) notification targets) (para. 13, 19, 21; Fig. 4); and 
generating a notification in a case where the multiple first events satisfy the second event notification criterion, (future notifications to be sent to multiple (thus satisfying the second event notification criterion) notification targets; events satisfied second criterion, thus notification 138 and 139 are transmitted) (para. 13, 19, 21; Fig. 4);  wherein the notification indicates a second event, (notifications sent to multiple targets indicate a second event) (para. 19, 21, 56, 116; Fig. 4, 19).

 	As per claim 2, the method according to claim 1, Wang teaches before receiving multiple first events generated in accordance with the plurality of first event notification criteria, further comprising: creating at least one second subscription resource in accordance with the plurality of first event notification criteria, (via establishing the notification criteria comprising multiple notificationURls (thus, created)) (para. 19, 21; Fig. 4). 
 
(target resources also via single request; subscriber makes a subscription to multiple resources and notification conditions are based on dependencies on multiple resources (referred herein as "target resources")) (para. 20, 21, 50; Fig. 4).

	As per claim 4, the method according to claim 1, Wang teaches wherein the second event notification criterion indicates a relationship among the multiple first events, (Subscriber 132 may indicate eventNotificationCriteria and multiple notificationURls at step 134; via meet event notification criteria, then transmit notification 138 and 139; the subscription request of step 134 may contain multiple notificationURls, which means subscriber 132 is requesting (representing criterion) future notifications to be sent to multiple notification targets) (Fig. 4; para. 19, 21).  

 	As per claim 9, the method according to claim 1, Wang teaches wherein the subscription request includes at least one of the plurality of first event notification criteria and the second event notification criterion, (the subscription request of step 134 may contain multiple notificationURls (criterion), which means subscriber 132 is requesting future notifications to be sent to multiple notification targets) (para. 19, 21).  
 
 	As per claim 13, the method according to claim 1,Wang teaches wherein the generated multiple first events are further judged and analyzed in accordance with the event notification criterion, (see meet event notification criteria; also note notification criteria for each individual resource) (para. 19, 21; Fig. 4/137).
  
 	As per claim 14, the method according to claim 2, Wang teaches further comprising: creating three or more levels of subscription resources, (The first resource host may not have all these resources which may be maintained in a second resource host, a third resource host) (para. 22) in accordance with multiple levels of event notification criteria, (notification conditions are based on dependencies on multiple resources (referred herein as "target resources").. A subscriber receives notifications based on matched criteria associated with the target resources, thus representing multiple levels of event notification criteria) (para. 50).

 	As per claim 15, Wang teaches an apparatus for generating a notification, (hosting CSE) (Fig. 4/131) comprising: 
an creating unit, (step 135, hosting CSE 131, as a hosting CSE, initially creates (thus comprising a creating unit) a <subscription> as sub-resource of <subscribed-to-resource> after receiving (thus, a receiving unit) the subscription request) (para. 19)  configured to create a first subscription resource according to a subscription request, (Hosting CSE creates) (Fig. 4/135); the first subscription resource including a plurality of first event notification criteria and a second event notification criterion, (Subscriber 132 may indicate eventNotificationCriteria and multiple notificationURls at step; a subscriber issues a message to a resource host to request subscription to multiple resources (comprising a first resource). The resource host has all these resources maintained locally. This message may indicate identifiers of these resources, event notification criteria (event notification criteria i.e. which, when or how; and request future notifications be sent to multiple targets) for each individual resource (plurality of event notification criteria) and define cross-resource notification criteria) (para. 13, 19, 21; Fig. 4/138 and 139); 
a receiving unit, (step 135, hosting CSE 131, as a hosting CSE, initially creates a <subscription> as sub-resource of <subscribed-to-resource> after receiving (thus, a receiving unit) the subscription request) (para. 19) configured to receive the subscription request, (Fig. 4/134; para. 19) and multiple first events generated in accordance with the plurality of first event notification criteria, (At step 137, an event occurs that meets eventNotificationCriteria (e.g., criteria provided in step 134). Subsequently, when an event occurs and meets eventNotificationCriteria, hosting CSE 131 at step 138 and 139 automatically sends two notifications (multiple first events (notification) generated via plurality event notification criteria; Notification target 133 may be the subscriber itself if the notificationURl in step 134 contains its URI (defining second event notification criterion). In addition, the subscription request of step 134 may contain multiple notificationURls, which means subscriber 132 is requesting future notifications to be sent to multiple (thus satisfying the second event notification criterion) notification targets) (para. 13, 19, 21; Fig. 4); 
a determining unit, configured to determine whether the multiple first events satisfy the second event notification criterion, (Hosting CSE determines  (thus, representing a determining unit) if meet event notification criteria (which comprises which, when and how; as well as can contain subscriber 132 requesting future notifications to be sent to multiple (thus satisfying the second event notification criterion as well) notification targets) (para. 13, 19, 21; Fig. 4 ); The eventNotificationCriteria shows which events (multiple first events) about <subscribed-to-resource> subscriber 132 is interested; Fig. 6 also teaches multiple events and notification criteria) (para. 19, 21; Fig. 4/137; Fig. 6); and 
a generating unit, configured to generate a notification in a case where the multiple first events satisfy the second event notification criterion, (future notifications to be sent to multiple (thus satisfying the second event notification criterion) notification targets; also notifications are sent based on each subscription that may include notification criteria that specify which, when, and how (comprises second event notification criterion) notifications are sent) (para. 13, 19; Fig. 4); wherein the notification indicates a second event, (notifications sent to multiple targets indicate a second event via sending) (para. 19, 21, 56, 116; Fig. 4, 19).
  
 	As per claim 29, Wang teaches a method for subscripting a notification, (sends corresponding notifications to the address(es) where the resource subscribers want to receive them) (para. 13); comprising; 
transmitting a subscription request , (para. 19, 21; Fig. 4/134); and 
receiving a notification in a case where multiple first events satisfy a second event notification criterion, (receiving notifications since notifications satisfy event notification criteria (via step 137); multiple first events satisfy a second notification criterion (which, when and how as well as future notifications to be sent to multiple (thus satisfying the second event notification criterion) notification targets. Sending to multiple targets is viewed as receiving a notification in a case where multiple first events (to targets) are received via notification) (para. 13, 19; Fig. 4/137); wherein the notification indicates a second event, (when an event occurs and meets eventNotificationCriteria, hosting CSE 131 at step 138 and 139 automatically sends two notifications, thus indicating an event occurs based on criteria) (para. 13, 19, 21; Fig. 4/137), 
wherein the multiple first events are generated in accordance with a plurality of first event notification criteria (para. 13, 19, 21; Fig. 4/137).

 	As per claim 30, the method according to claim 29, Wang teaches wherein the multiple first events belong to one or more target resources, (When a subscriber makes subscription to a group of resources, the same event notification criteria are used for all resources in the group; in turn, the hosting CSE may generate notification whenever changes (notifications (multiple first events) sent whenever changes to a target resource occurs) to an individual (not all) resource (target) take place) (para. 15, 20).  

 	As per claim 31, the method according to claim 29, Wang teaches wherein the second event notification criterion indicates a relationship among the multiple first events, (wherein the multiple events meet the criterion for notification, thus forming a relationship since subscription provides a mechanism for a subscriber to receive automatic notifications of changes on resources; message may indicate identifiers of these resources, event notification criteria for each individual resource and define cross-resource notification criteria such as time window type and time window size. The resource host issues cross-resource notifications to the subscriber or its designated notification targets when expected changes on the target resources occur within a time window) (para. 19, 20, 21). 
 
 	As per claim 36, the method according to claim 29, Wang teaches wherein the subscription request includes at least one of the plurality of first event notification criteria and the second event notification criterion, (Subscriber 132 may indicate eventNotificationCriteria and multiple notificationURls at step 134 (step 134 contains subscription request)) (para. 19; Fig. 4/134).  

 	As per claim 40, the method according to claim 29, Wang teaches wherein the generated multiple first events are further judged and analyzed in accordance with the second event notification criterion, (judged via meeting event notification criteria; Each subscription may include notification criteria that specify which, when, and how (hence, also judged) notifications are sent) (para. 13, 19, 21; Fig. 4/137). 
 
 	As per claim 41, the method according to claim,29, Wang teaches wherein the subscription request comprises three levels or more levels of event notification criteria, (Subscriber 132 may indicate eventNotificationCriteria (The eventNotificationCriteria shows which events about <subscribed-to-resource> subscriber 132 is interested ) and multiple notificationURls (thus equating to 2 levels) at step 134.; and request message may indicate identifiers of these resources, event notification criteria for each individual resource (thus representing 3rd level of event notification criteria) (para.19, 21).

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

19.	Claim 10-12 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al., (Wang), US PGPub. No.: 20200288291 in view of Jeong et al., (Jeong), US Patent. No.: 10194417.

	As per claim 10, the method according to claim 9, 
Wang does not specifically teach wherein the subscription request includes a resource offset, which indicates a hierarchy of one or more target resources 
(Each resource type may be located below the parent resource type of the corresponding resource type, and may have a child resource type) (col. 11, lines 1-3 of first paragraph).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Jeong in order to provide the stateTag attribute of the parent resource which should be incremented first and copied into this state Tag attribute when a new instance is added to the parent resource; in addition, this attribute maintains the list of URIs to the successfully announced resources (Jeong; col. 13, Table 2 lines 66-70 and col. 15, Table 2 line 3-5).

 	As per claim 11, the method according to claim 10, Wang teaches wherein the subscription request further includes a list of target resources, (notification target 133 indicated by a respective notificationURl. Notification target 133 may be the subscriber itself if the notificationURl in step 134 contains its URI (defining second event notification criterion). In addition, the subscription request of step 134 may contain multiple notificationURls, which means subscriber 132 is requesting future notifications to be sent to multiple (thus satisfying the second event notification criterion) notification targets) (para. 19; Fig. 4). 

 	As per claim 12, the method according to claim 11, Wang teaches wherein the subscription request further comprises a time window type and a time window size, (a subscriber issues a message to a resource host to request subscription to multiple resources. The resource host has all these resources maintained locally. This message may indicate identifiers of these resources, event notification criteria for each individual resource and define cross-resource notification criteria such as time window type and time window size) (para. 21).

 	As per claim 37, the method according to claim 36, it is rejected based on the analysis of claim 10 due to the similarity of the limitations. 

 	As per claim 38, the method according to claim 37, wherein the subscription request further includes a list of target resources, (via subscribed-to resources) (see Fig. 4/134).
  
 	As per claim 39, the method according to claim 38, Wang teaches wherein the subscription request further comprises a time window type and a time window size, (a subscriber issues a message to a resource host to request subscription to multiple resources. The resource host has all these resources maintained locally. This message may indicate identifiers of these resources, event notification criteria for each individual resource and define cross-resource notification criteria such as time window type and time window size) (para. 21).
  
Conclusion
Kim, US PGPub. No.: 20170353944, para. 18 and 28 and Fig. 8 and 10.

21.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.